Citation Nr: 9915358	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-18 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Whether an application for waiver of an overpayment of death 
pension benefits in the amount of $2,170 was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  He died in December 1971.  The appellant is his widow.  

This case was remanded in March 1998 in order to afford the 
appellant a previously requested travel board hearing.  The 
appellant did not appear for the hearing which was scheduled 
in April 1999 and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  In September 1988, the appellant was notified of an 
overpayment of her death pension benefits in the amount of 
$2,170 and that any request for waiver of the overpayment 
must be received within 180 days.  

2.  The overpayment was created based on a finding that the 
appellant had remarried and had received benefits of $155 per 
month from January 1, 1987, through February 1988 to which 
she was not entitled.  

3.  The appellant's request for waiver of the overpayment was 
received in 1994 and the case was developed for appellate 
review as a timeliness question.  

4.  In June 1997, the RO awarded the appellant death pension 
benefits of $155 per month from January 1, 1987, to May 31, 
1988, thereby liquidating the overpayment at issue.  

5.  The issue of timeliness of the appellant's request for 
waiver of overpayment of death pension benefits is moot.  


CONCLUSION OF LAW

Inasmuch as the overpayment has been liquidated by award 
action, there is no issue of fact or law for the Board to 
decide in this case.  38 U.S.C.A. § 7105 (West 1991 and Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment which was charged to the appellant in 1988 
has been liquidated by award action in 1997.  The appellant 
has been found to have been entitled to the benefits paid to 
her for the period in question.  Accordingly, inasmuch as the 
overpayment has been liquidated by VA, there is no 
overpayment charged to the appellant which is subject to 
waiver of recovery.  Thus, the issue of the timeliness of her 
request for waiver of recovery of this debt is moot as there 
is no longer any debt subject to waiver.


ORDER

The appeal is dismissed.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

